COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Willis and Elder
Argued at Salem, Virginia


LEANGELO MAURICE HALL
                                           MEMORANDUM OPINION * BY
v.   Record No. 1375-99-3               JUDGE JERE M. H. WILLIS, JR.
                                              OCTOBER 31, 2000
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                    Richard S. Miller, Judge

          James C. Reeves, III, for appellant.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     On appeal from his bench trial conviction for malicious

wounding, in violation of Code § 18.2-51, Leangelo Maurice Hall

contends that the evidence is insufficient to prove:      (1) that

he caused bodily injury; and (2) that he possessed the requisite

intent "to maim, disfigure, disable, or kill."    We affirm the

judgment of the trial court.

                                  I.

     "On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."     Martin v. Commonwealth,

4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).       "We will not

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
reverse the judgment of the trial court, sitting as the finder

of fact in a bench trial, unless it is plainly wrong or without

evidence to support it."    Reynolds v. Commonwealth, 30 Va. App.

153, 163, 515 S.E.2d 808, 813 (1999) (citation omitted).

     On December 1, 1998, Tony Randolph Hunter was walking to

the store when he encountered Hall and two other men, Adrian

Cruz and Ricardo Cruz.   Following an argument, Hunter ran away.

Adrian Cruz, however, caught Hunter and slammed him to the curb

breaking his arm.   Hunter was unconscious for a few minutes.

When he regained consciousness, Hall was "stomping" his injured

arm from his elbow to his hand and the other two men were

"standing back, watching while the attack took place."   Hunter

pleaded with Hall to stop because his arm was "broken," but Hall

said "he didn't care," continuing to stomp Hunter's arm.    Hunter

testified that he had a "print" on his knuckles and that as a

result of his injuries, he could not move his hand.

     Dr. Michael J. Dimnick, an orthopedic surgeon, testified

that Hunter suffered a transverse fracture of his humerus and

damage to his radial nerve.   The nerve damage precluded Hunter

from twisting his wrist or moving his fingers.   Dr. Dimnick

testified that Hunter would not regain "full use" of his hand.

He testified that the humerus injury was consistent with someone

jumping on the arm if it were lying flat or with Hunter's being

thrown to a hard surface.



                                - 2 -
     At the conclusion of the Commonwealth's evidence and again

at the conclusion of all the evidence, Hall moved the court to

strike the evidence and to reduce the charge from aggravated

malicious wounding to assault and battery.    The Commonwealth

argued that Hall had acted in concert with Ricardo and Adrian

Cruz and that Hall had aggravated the injury caused by Cruz's

slamming Hunter to the curb.   At no time during his motion to

strike did Hall contend that proof of a specific intent to

"maim, disable, disfigure, or kill" was insufficient to support

a malicious wounding conviction.   Rather, he argued only that

Hall caused no bodily injury to Hunter.

     The trial court held that the evidence was insufficient to

convict Hall of aggravated malicious wounding.   However, it

found the evidence sufficient to convict Hall of the

lesser-included offense of malicious wounding because "the

stomping on the complaining witness's lower arm in the manner

which it was done was with the intent to disable the victim in

the case with the intent reckless to establish malicious

wounding."

                                II.

     Hall first contends that the evidence fails to show that he

inflicted any bodily injury.   We disagree.

     Viewed in the light most favorable to the Commonwealth, the

evidence supports an inference that Hall acted in concert with

Adrian and Ricardo Cruz to cause bodily injury to Hunter.    An

                               - 3 -
argument broke out among the four men.    Hunter ran and was

chased by the other three men.    Adrian Cruz caught him first and

slammed him to the curb.    Then, Ricardo Cruz caught up and

jumped on Hunter punching him until he was rendered unconscious.

When Hunter regained consciousness, Hall was "stomping" his

injured arm while Adrian and Ricardo Cruz stood by watching.

Immediately thereafter, Hall, Adrian Cruz and Ricardo Cruz fled

the scene.    Hunter was left with a "print" on his knuckles, a

fractured humerus and radial nerve damage.    In the doctor's

opinion, Hunter will not regain full use of his hand.

        The foregoing evidence supports the conclusion that Hall,

acting in concert with Adrian and Ricardo Cruz, caused Hunter

bodily injury.    Moreover, the evidence that Hunter had a "print"

on his knuckles supports the conclusion that Hall's personal

conduct caused bodily injury.

        The trial court was not required to believe Hall's

testimony that the bottom of his shoe touched Hunter's hand only

once.    In its role of judging witness credibility, the fact

finder is entitled to disbelieve the self-serving testimony of

the accused and to conclude that he or she is lying to conceal

his or her guilt.     See Speight v. Commonwealth, 4 Va. App. 83,

88, 354 S.E.2d 95, 98 (1987) (en banc).     The trial court

believed Hunter's testimony and did not accept Hall's version of

the incident.    "The credibility of the witnesses and the weight

accorded the evidence are matters solely for the fact finder who

                                 - 4 -
has the opportunity to see and hear that evidence as it is

presented."   Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455

S.E.2d 730, 732 (1995) (citations omitted).

                                III.

     Hall next contends that the evidence was insufficient to

support his conviction because it failed to prove that he

possessed the requisite intent to "maim, disfigure, disable, or

kill" as required by Code § 18.2-51.     Hall failed to preserve

this issue.   Thus, Rule 5A:18 bars our review.

     We will not consider trial court error as a basis for

reversal where no timely objection was made, except to attain

the ends of justice.    Rule 5A:18.    "Where an appellant makes a

general objection to the sufficiency of the evidence that

'[does] not specify in what respects [appellant] considered the

evidence to be insufficient to prove [the charged offense,]

. . . the issue of whether the evidence was insufficient to

prove a particular [unmentioned] element of the offense was not

properly preserved.'"    Marshall v. Commonwealth, 26 Va. App.

627, 636, 496 S.E.2d 120, 124 (1998) (quoting Redman v.

Commonwealth, 25 Va. App. 215, 220, 487 S.E.2d 269, 272 (1997)).

     Although Hall moved to strike, he failed to assert

specifically that the evidence was insufficient to prove an

intent to "maim, disable, disfigure, or kill."     The ends of

justice exception does not apply because the record does not

show that Hall "was convicted for conduct that was not a

                                - 5 -
criminal offense[,] or . . . that an element of the offense did

not occur."   Redman, 25 Va. App. at 221-22, 487 S.E.2d at

272-73.

     For the reasons set forth above, we affirm the judgment of

the trial court.

                                                        Affirmed.




                               - 6 -